SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between TheRetirementSolutions.com, Inc. (the
“Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
 
Whereas, the business of the Company is described in the Company’s current Form
8-K, filed with the Securities and Exchange Commission on September 6, 2006, as
amended, and the Form 10-QSB for each of the quarters ended September 30, 2006
and December 31, 2006 as filed with the Securities and Exchange Commission (the
“34 Act Reports”);
 
WHEREAS, the Company has retained American Capital Partners, L.L.C. (the
“Placement Agent”) to act as placement agent in a private offering (the
“Offering”) of units, each consisting of (i) $50,000 12% senior convertible
notes of the Company, in the form attached hereto (the “Notes”), and (ii) 75,000
shares of common stock, par value $.001 per share (the “Common Stock” and
together with the Note, the “Units”) at a purchase price equal to $50,000 per
Unit;
 
WHEREAS, the Company intends to offer, through the Placement Agent, an aggregate
of 30 Units, which may be increase by an additional 10 Units, at the discretion
of the Company and the Placement Agent; and
 
WHEREAS, the Subscriber desires to purchase that number of Units set forth on
the signature page hereof on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 

I.
SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY SUBSCRIBER

 
1.1  The Subscriber hereby irrevocably subscribes for and agrees to purchase
from the Company such number of Units, and the Company agrees to sell to the
Subscriber as is set forth on the signature page hereof, at a per Unit price
equal to $50,000 per Unit. The purchase price is payable by personal or business
check or money order made payable to “CST&T AAF TRS ESCROW ACCOUNT”
contemporaneously with the execution and delivery of this Agreement by the
Subscriber. Subscribers may also pay the subscription amount by, wire transfer
of immediately available funds to:
 
Name:
Continental Stock Transfer & Trust Co.

    AAF TRS ESCROW ACCOUNT

  Or: CST&T AAF TRS ESCROW ACCOUNT

  Bank: JP Morgan Chase, NY

  Account: 530-065347

  ABA: 021000021

 

--------------------------------------------------------------------------------


1.2  The Subscriber recognizes that the purchase of the Units involves a high
degree of risk including, but not limited to, the following: (a) the Company
remains a development stage business with limited operating history and requires
substantial funds in addition to the proceeds of the Offering; (b) an investment
in the Company is highly speculative, and only investors who can afford the loss
of their entire investment should consider investing in the Company and the
Units; (c) the Subscriber may not be able to liquidate its investment; (d)
transferability of the Units, including the Common Stock and Notes contained
therein and Common Stock issuable upon exercise of the Notes (defined below)
(sometimes hereinafter collectively referred to as the “Securities”) is
extremely limited; (e) in the event of a disposition, the Subscriber could
sustain the loss of its entire investment; (f) the Company has not paid any
dividends since its inception and does not anticipate paying any dividends; and
(g) the Company may issue additional securities in the future which have rights
and preferences that are senior to those of the Common Stock.
 
1.3  The Subscriber represents that the Subscriber is an “accredited investor”
as such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), as
indicated by the Subscriber’s responses to the questions contained in Article
VII hereof, and that the Subscriber is able to bear the economic risk of an
investment in the Units.
 
1.4  The Subscriber hereby acknowledges and represents that (a) the Subscriber
has knowledge and experience in business and financial matters, prior investment
experience, including investment in securities that are non-listed, unregistered
and/or not traded on a national securities exchange nor on the National
Association of Securities Dealers, Inc. (the “NASD”) automated quotation system
(“NASDAQ”), or the Subscriber has employed the services of a “purchaser
representative” (as defined in Rule 501 of Regulation D), attorney and/or
accountant to read all of the documents furnished or made available by the
Company both to the Subscriber and to all other prospective investors in the
Units to evaluate the merits and risks of such an investment on the Subscriber’s
behalf; (b) the Subscriber recognizes the highly speculative nature of this
investment; and (c) the Subscriber is able to bear the economic risk that the
Subscriber hereby assumes.
 
1.5  The Subscriber hereby acknowledges receipt and careful review of this
Agreement, the 34 Act Reports, including all exhibits thereto, and any documents
which may have been made available upon request as reflected therein
(collectively referred to as the “Offering Materials”) and hereby represents
that the Subscriber has been furnished by the Company during the course of the
Offering with all information regarding the Company, the terms and conditions of
the Offering and any additional information that the Subscriber has requested or
desired to know, and has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.
 
1.6  (a)In making the decision to invest in the Units the Subscriber has relied
solely upon the information provided by the Company in the Offering Materials.
To the extent necessary, the Subscriber has retained, at its own expense, and
relied upon appropriate professional advice regarding the investment, tax and
legal merits and consequences of this Agreement and the purchase of the Units
hereunder. The Subscriber disclaims reliance on any statements made or
information provided by any person or entity in the course of Subscriber’s
consideration of an investment in the Units other than the Offering Materials.
 
2

--------------------------------------------------------------------------------


(b)  The Subscriber represents that (i) the Subscriber was contacted regarding
the sale of the Units by the Company (or an authorized agent or representative
thereof) with whom the Subscriber had a prior substantial pre-existing
relationship and (ii) no Units were offered or sold to it by means of any form
of general solicitation or general advertising, and in connection therewith, the
Subscriber did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.
 
1.7  The Subscriber hereby represents that the Subscriber, either by reason of
the Subscriber’s business or financial experience or the business or financial
experience of the Subscriber’s professional advisors (who are unaffiliated with
and not compensated by the Company or any affiliate or selling agent of the
Company, directly or indirectly), has the capacity to protect the Subscriber’s
own interests in connection with the transaction contemplated hereby.
 
1.8  The Subscriber hereby acknowledges that the Offering has not been reviewed
by the United States Securities and Exchange Commission (the “SEC”) nor any
state regulatory authority since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act pursuant to
Regulation D promulgated thereunder. The Subscriber understands that the
Securities have not been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Securities unless they are registered under
the Securities Act and under any applicable state securities or “blue sky” laws
or unless an exemption from such registration is available.
 
1.9  The Subscriber understands that the Securities comprising the Units have
not been registered under the Securities Act by reason of a claimed exemption
under the provisions of the Securities Act that depends, in part, upon the
Subscriber’s investment intention. In this connection, the Subscriber hereby
represents that the Subscriber is purchasing the Securities for the Subscriber’s
own account for investment and not with a view toward the resale or distribution
to others. The Subscriber, if an entity, further represents that it was not
formed for the purpose of purchasing the Securities.
 
1.10  The Subscriber understands that there is no public market for the Common
Stock and that no market may develop for any of such Securities. The Subscriber
understands that even if a public market develops for such Securities, Rule 144
(“Rule 144”) promulgated under the Securities Act requires for non-affiliates,
among other conditions, a one-year holding period prior to the resale (in
limited amounts) of securities acquired in a non-public offering without having
to satisfy the registration requirements under the Securities Act. The
Subscriber understands and hereby acknowledges that the Company is under no
obligation to register any of the Securities under the Securities Act or any
state securities or “blue sky” laws other than as set forth in Article V.
 
3

--------------------------------------------------------------------------------


1.11  The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Securities that such Securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement. The Subscriber is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such Securities. The legend to be placed on each
certificate shall be in form substantially similar to the following:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
1.12  The Subscriber understands that the Company will review this Agreement and
is hereby given authority by the Subscriber to call Subscriber’s bank or place
of employment or otherwise review the financial standing of the Subscriber; and
it is further agreed that the Company, at its sole discretion, reserves the
unrestricted right, without further documentation or agreement on the part of
the Subscriber, to reject or limit any subscription, to accept subscriptions for
fractional Units and to close the Offering to the Subscriber at any time and
that the Company will issue stop transfer instructions to its transfer agent
with respect to such Securities.
 
1.13  The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.
 
1.14  The Subscriber represents that the Subscriber has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Units. This Agreement constitutes the legal, valid and binding
obligation of the Subscriber, enforceable against the Subscriber in accordance
with its terms.
 
1.15  If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.
 
1.16  The Subscriber acknowledges that if he or she is a Registered
Representative of an NASD member firm, he or she must give such firm the notice
required by the NASD’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm in Section 7.3 below.
 
4

--------------------------------------------------------------------------------


1.17  The Subscriber acknowledges that at such time, if ever, as the Securities
are registered (as such term is defined in Article V hereof), sales of the
Securities will be subject to state securities laws.
 
1.18  The Subscriber represents that the Subscriber has read and fully
understands the risks associated with the Company and the Units listed on
Exhibit A, annexed hereto.
 
1.19  (a)The Subscriber agrees not to issue any public statement with respect to
the Subscriber’s investment or proposed investment in the Company or the terms
of any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.
 
(b)  The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law; provided, that the
Company may use the name of the Subscriber for any offering or in any
registration statement filed pursuant to Article V in which the Subscriber’s
shares are included.
 
1.20  The Subscriber agrees to hold the Company and its directors, officers,
employees, affiliates, controlling persons and agents and their respective
heirs, representatives, successors and assigns harmless and to indemnify them
against all liabilities, costs and expenses incurred by them as a result of (a)
any sale or distribution of the Securities by the Subscriber in violation of the
Securities Act or any applicable state securities or “blue sky” laws; or (b) any
false representation or warranty or any breach or failure by the Subscriber to
comply with any covenant made by the Subscriber in this Agreement (including the
Confidential Investor Questionnaire contained in Article VII herein) or any
other document furnished by the Subscriber to any of the foregoing in connection
with this transaction.
 

II.


 
The Company hereby represents and warrants to the Subscriber that:
 
2.1  Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to conduct its
business.
 
2.2  Capitalization and Voting Rights. The authorized capital stock of the
Company consists of 700,000,000 shares of common stock, $0.001 par value, of
which 141,135,432 shares are presently issued and outstanding and all issued and
outstanding shares of the Company are validly issued, fully paid and
nonassessable. Except as set forth in the Offering Materials, there are no
outstanding options, warrants, agreements, convertible securities, preemptive
rights or other rights to subscribe for or to purchase any shares of capital
stock of the Company. Except as set forth in the Offering Materials and as
otherwise required by law, there are no restrictions upon the voting or transfer
of any of the shares of capital stock of the Company pursuant to the Company’s
Articles of Incorporation (the “Articles of Incorporation”), By-Laws or other
governing documents or any agreement or other instruments to which the Company
is a party or by which the Company is bound.
 
5

--------------------------------------------------------------------------------


2.3  Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the (i) authorization execution,
delivery and performance of this Agreement by the Company; and (ii)
authorization, sale, issuance and delivery of the Securities contemplated hereby
and the performance of the Company’s obligations hereunder has been taken. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy. The Common Stock, when issued and fully
paid for in accordance with the terms of this Agreement, will be validly issued,
fully paid and nonassessable. The issuance and sale of the Common Stock
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any person which have not been waived in connection
with this offering.
 
2.4  No Conflict; Governmental Consents.
 
(a)  The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any material law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound, or of any provision of the Articles of Incorporation
or By-Laws of the Company, and will not conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
due notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company.
 
(b)  No consent, approval, authorization or other order of any governmental
authority is required to be obtained by the Company in connection with the
authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Units, except such filings as may be
required to be made with the SEC, NASD, NASDAQ and with any state or foreign
blue sky or securities regulatory authority.
 
2.5  Licenses. Except as otherwise set forth in the 34 Act Reports, the Company
has sufficient licenses, permits and other governmental authorizations currently
required for the conduct of its business or ownership of properties and is in
all material respects in compliance therewith.
 
2.6  Litigation. The Company knows of no pending or threatened legal or
governmental proceedings against the Company which could materially adversely
affect the business, property, financial condition or operations of the Company
or which materially and adversely questions the validity of this Agreement or
any agreements related to the transactions contemplated hereby or the right of
the Company to enter into any of such agreements, or to consummate the
transactions contemplated hereby or thereby. The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which could materially
adversely affect the business, property, financial condition or operations of
the Company. There is no action, suit, proceeding or investigation by the
Company currently pending in any court or before any arbitrator or that the
Company intends to initiate.
 
6

--------------------------------------------------------------------------------


2.7  Disclosure. The information set forth in the Offering Materials as of the
date hereof contains no untrue statement of a material fact nor omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.
 
2.8  Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.
 
2.9  Placement Agent. The Company has engaged, consented to and authorized the
Placement Agent to act as agent of the Company in connection with the
transactions contemplated by this Agreement. The Company will pay the Placement
Agent a commission (i) in cash of ten percent (10.0%) of the Offering, (ii)
non-accountable expense allowance equal to three percent (3.0%) of the Offering
(iii) and a warrant exercisable for ten percent (10.0%) of the total number of
shares issuable upon conversion of the Note and of the shares of common stock
issuable pursuant to the Offering (the “Introduction Warrants”) and the Company
agrees to indemnify and hold harmless the Subscribers from and against all fees,
commissions or other payments owning by the Company to the Placement Agent or
any other person or firm acting on behalf of the Company hereunder.
 
2.10  Intellectual Property.
 
(i)  To the best of its knowledge, the Company owns or possesses sufficient
legal rights to all patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
necessary for its business as now conducted and as presently proposed to be
conducted, without any known infringement of the rights of others. Except as
disclosed in the 34 Act Reports, there are no material outstanding options,
licenses or agreements of any kind relating to the foregoing proprietary rights,
nor is the Company bound by or a party to any material options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes of any other person or entity other than such
licenses or agreements arising from the purchase of “off the shelf” or standard
products. The Company has not received any written communications alleging that
the Company has violated or, by conducting its business as presently proposed to
be conducted, would violate any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person or entity.
 
(ii)  Except as disclosed in the 34 Act Reports, the Company is not aware that
any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Company or that would conflict with the
Company’s business as presently conducted.
 
7

--------------------------------------------------------------------------------


(iii)  Neither the execution nor delivery of this Agreement, nor the carrying on
of the Company’s business by the employees of the Company, nor the conduct of
the Company’s business as presently conducted, will, to the best of the
Company’s knowledge, conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any employee is now obligated.
 
(iv)  To the best of the Company’s knowledge, no employee of the Company, nor
any consultant with whom the Company has contracted, is in material violation of
any term of any employment contract, proprietary information agreement or any
other agreement relating to the right of any such individual to be employed by,
or to contract with, the Company because of the nature of the business conducted
by the Company; and to the best of the Company’s knowledge the continued
employment by the Company of its present employees, and the performance of the
Company’s contracts with its independent contractors, will not result in any
such material violation. The Company has not received any written notice
alleging that any such material violation has occurred. Except as described in
the 34 Act Reports, no employee of the Company has been granted the right to
continued employment by the Company or to any compensation following termination
of employment with the Company except for any of the same which would not have a
material adverse effect on the business of the Company.
 
2.11  Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets, including the properties and
assets reflected in the most recent balance sheet included in the Financial
Statements, and good title to its leasehold estates, in each case subject to no
mortgage, pledge, lien, lease, encumbrance or charge, other than (a) those
resulting from taxes which have not yet become delinquent; (b) liens and
encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; and (c)
those that have otherwise arisen in the ordinary course of business. The Company
is in compliance with all material terms of each lease to which it is a party or
is otherwise bound.
 
2.12  Obligations to Related Parties. Except as described in the 34 Act Reports,
there are no obligations of the Company to officers, directors, stockholders, or
employees of the Company other than (a) for payment of salary or other
compensation for services rendered, (b) reimbursement for reasonable expenses
incurred on behalf of the Company and (c) for other standard employee benefits
made generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company). Except as may be disclosed in the 34 Act Reports, the Company is
not a guarantor or indemnitor of any indebtedness of any other person, firm or
corporation.
 
2.13  34 Act Reports. The Company has provided the Subscriber with its Form 8-K,
filed with the Securities and Exchange Commission on September 6, 2006, as
amended, and its Form 10-QSB for each of the quarters ended September 30, 2006
and December 31, 2006. No statement of fact made by the Company in its 34 Act
Reports contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances under which such statements were made.
 
8

--------------------------------------------------------------------------------


 

III.
TERMS OF SUBSCRIPTION

 
3.1  Certificates representing the Common Stock purchased by the Subscriber
pursuant to this Agreement will be prepared for delivery to the Subscriber
within 15 business days following the Closing at which such purchase takes
place. The Subscriber hereby authorizes and directs the Company to deliver the
certificates representing the Common Stock purchased by the Subscriber pursuant
to this Agreement directly to the Subscriber’s residential or business address
indicated on the signature page hereto.
 

IV.


 
4.1  The Subscriber’s obligation to purchase the Units at the Closing at which
such purchase is to be consummated is subject to the fulfillment on or prior to
such Closing of the following conditions, which conditions may be waived at the
option of each Subscriber to the extent permitted by law:
 
(a)  Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the date of such Closing
shall have been performed or complied with in all material respects.
 
(b)  No Legal Order Pending. There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.
 
(c)  No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person, which shall not have been obtained, to
issue the Securities (except as otherwise provided in this Agreement).
 

V.


 
5.1  Definitions. As used in this Agreement, the following terms shall have the
following meanings.
 
(a)  The term “Holder” shall mean any person owning or having the right to
acquire Registrable Securities or any permitted transferee of a Holder.
 
(b)  The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
order of effectiveness of such registration statement or document.
 
(c)  The term “Registrable Securities” shall mean: (i) the Common Stock
(including the Common Stock issuable upon conversion of the Notes); (ii) the
Common Stock issuable upon exercise of the Introduction Warrants and (iii) any
other shares of Common Stock with respect to which the Company has granted or
may in the future grant registration rights pursuant to separate agreements;
provided, however, that securities shall only be treated as Registrable
Securities if and only for so long as they (A) have not been disposed of
pursuant to a registration statement declared effective by the SEC; (B) have not
been sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale; (C) are held by a Holder or a permitted transferee of a Holder
pursuant to Section 5.10; and (D) may not be disposed of under Rule 144(k) under
the Securities Act without restriction.
 
9

--------------------------------------------------------------------------------


5.2  Mandatory Registration. The Company agrees that it will file a registration
statement covering the resale of the Registrable Securities as soon as
practicable, but in any event within 180 days from the final Closing date of the
Offering.
 
5.3  Registration Procedures. Whenever required under this Article V to include
Registrable Securities in a Company registration statement, the Company shall,
as expeditiously as reasonably possible:
 
(a)  Use best efforts to (i) cause such registration statement to become
effective, and (ii) cause such registration statement to remain effective until
the earliest to occur of (A) such date as the sellers of Registrable Securities
(the “Selling Holders”) have completed the distribution described in the
registration statement and (B) such time that all of such Registrable Securities
are no longer, by reason of Rule 144(k) under the Securities Act, required to be
registered for the sale thereof by such Holders. The Company will also use its
best efforts to, during the period that such registration statement is required
to be maintained hereunder, file such post-effective amendments and supplements
thereto as may be required by the Securities Act and the rules and regulations
thereunder or otherwise to ensure that the registration statement does not
contain any untrue statement of material fact or omit to state a fact required
to be stated therein or necessary to make the statements contained therein, in
light of the circumstances under which they are made, not misleading; provided,
however, that if applicable rules under the Securities Act governing the
obligation to file a post-effective amendment permits, in lieu of filing a
post-effective amendment that (i) includes any prospectus required by Section
10(a)(3) of the Securities Act or (ii) reflects facts or events representing a
material or fundamental change in the information set forth in the registration
statement, the Company may incorporate by reference information required to be
included in (i) and (ii) above to the extent such information is contained in
periodic reports filed pursuant to Section 13 or 15(d) of the Exchange Act in
the registration statement.
 
(b)  Prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.
 
(c)  Make available for inspection upon reasonable notice during the Company’s
regular business hours by each Selling Holder, any underwriter participating in
any distribution pursuant to such registration statement, and any attorney,
accountant or other agent retained by such Selling Holder or underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such Selling Holder, underwriter,
attorney, accountant or agent in connection with such registration statement.
 
10

--------------------------------------------------------------------------------


(d)  Use best efforts to register and qualify the securities covered by such
registration statement under such other federal or state securities laws of such
jurisdictions as shall be reasonably requested by the Selling Holders; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act.
 
(e)  In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter of such offering. Each Selling Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.
 
(f)  Notify each Holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, (i) when the registration statement or any
post-effective amendment and supplement thereto has become effective; (ii) of
the issuance by the SEC of any stop order or the initiation of proceedings for
that purpose (in which event the Company shall make every effort to obtain the
withdrawal of any order suspending effectiveness of the registration statement
at the earliest possible time or prevent the entry thereof); (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose; and (iv) of the happening of any
event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.
 
(g)  Cause all such Registrable Securities registered hereunder to be listed on
each securities exchange or quotation service on which similar securities issued
by the Company are then listed or quoted or, if no such similar securities are
listed or quoted on a securities exchange or quotation service, apply for
qualification and use best efforts to qualify such Registrable Securities for
inclusion on the New York Stock Exchange, American Stock Exchange or listing on
a quotation system of the National Association of Securities Dealers, Inc.
 
(h)  Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.
 
(i)  Cooperate with the Selling Holders and the managing underwriters, if any,
to facilitate the timely preparation and delivery of certificates representing
the Registrable Securities to be sold, which certificates will not bear any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
shall request at least two business days prior to any sale of the Registrable
Securities to the underwriters.
 
11

--------------------------------------------------------------------------------


(j)  In connection with an underwritten offering, cause the officers of the
Company to provide reasonable assistance in the preparation of, any “road show”
presentation to potential investors as the managing underwriter may determine.
 
(k)  If the offering is underwritten and at the request of any Selling Holder,
use its best efforts to furnish on the date that Registrable Securities are
delivered to the underwriters for sale pursuant to such registration: (i)
opinions dated such date of counsel representing the Company for the purposes of
such registration, addressed to the underwriters and the transfer agent for the
Registrable Securities so delivered, respectively, to the effect that such
registration statement has become effective under the Securities Act and such
Registrable Securities are freely tradable, and covering such other matters as
are customarily covered in opinions of issuer’s counsel delivered to
underwriters and transfer agents in underwritten public offerings and (ii) a
letter dated such date from the independent public accountants who have
certified the financial statements of the Company included in the registration
statement or the prospectus, covering such matters as are customarily covered in
accountants’ letters delivered to underwriters in underwritten public offerings.
 
5.4  Furnish Information. It shall be a condition precedent to the obligation of
the Company to take any action pursuant to this Article V with respect to the
Registrable Securities of any Selling Holder that such Holder shall furnish to
the Company such information regarding the Holder, the Registrable Securities
held by the Holder, and the intended method of disposition of such securities as
shall be reasonably required by the Company to effect the registration of such
Holder’s Registrable Securities.
 
5.5  Registration Expenses. The Company shall bear and pay all Registration
Expenses incurred in connection with any registration, filing or qualification
of Registrable Securities with respect to registration pursuant to Section 5.2
for each Holder, but excluding underwriting discounts and commissions relating
to Registrable Securities and excluding any professional fees or costs of
accounting, financial or legal advisors to any of the Holders.
 
5.6  Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under Section 5.2 to include any of the Holders’ Registrable Securities
in such underwriting unless they accept the terms of the underwriting as agreed
upon between the Company and the underwriters selected by it (or by other
persons entitled to select the underwriters), and then only in such quantity as
the underwriters determine in their sole discretion will not jeopardize the
success of the offering by the Company. If the total amount of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the amount of securities sold other than by the Company
that the underwriters determine in their sole discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Securities,
which the underwriters determine in their sole discretion will not jeopardize
the success of the offering (the securities so included to be apportioned pro
rata among the selling stockholders according to the total amount of securities
entitled to be included therein owned by each selling stockholder or in such
other proportions as shall mutually be agreed to by such selling stockholders).
For purposes of the preceding parenthetical concerning apportionment, for any
selling stockholder who is a holder of Registrable Securities and is a
partnership or corporation, the partners, retired partners and stockholders of
such holder, or the estates and family members of any such partners and retired
partners and any trusts for the benefit of any of the foregoing persons shall be
deemed to be a single “selling stockholder,” and any pro-rata reduction with
respect to such “selling stockholder” shall be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such “selling stockholder,” as defined in this sentence.
 
12

--------------------------------------------------------------------------------


5.7  Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Article.
 
5.8  Indemnification. In the event that any Registrable Securities are included
in a registration statement under this Article V:
 
(a)  To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, any underwriter (as defined in the Securities Act) for
such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, or the Exchange Act, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”): (i) any untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, or (iii) any violation by the Company of the Securities Act, the
Exchange Act, or any rule or regulation promulgated under the Securities Act, or
the Exchange Act, and the Company will pay to each such Holder, underwriter or
controlling person, as incurred, any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability, or action; provided, however, that the indemnity agreement
contained in this Section 5.8(a) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability, or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld), nor shall the Company be liable in any such case for any
such loss, claim, damage, liability, or action to the extent that it arises out
of or is based upon a Violation which occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by any such Holder, underwriter or controlling person.
 
(b)  To the extent permitted by law, each Selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers, each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter, any other Holder selling securities in such registration statement
and any controlling person of any such underwriter or other Holder, against any
losses, claims, damages, or liabilities (joint or several) to which any of the
foregoing persons may become subject, under the Securities Act, or the Exchange
Act, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder expressly
for use in connection with such registration; and each such Holder will pay, as
incurred, any legal or other expenses reasonably incurred by any person intended
to be indemnified pursuant to this Section 5.8(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 5.8(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder, which consent shall not be unreasonably withheld; provided, further,
that, in no event shall any indemnity under this Section 5.8(b) exceed the
greater of the cash value of the (i) gross proceeds from the Offering received
by such Holder or (ii) such Holder’s investment pursuant to this Agreement as
set forth on the signature page attached hereto.
 
13

--------------------------------------------------------------------------------


(c)  Promptly after receipt by an indemnified party under this Section 5.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party shall, if a claim in respect thereof is to be made
against any indemnifying party under this Section 5.8, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel selected by the
indemnifying party and approved by the indemnified party (whose approval shall
not be unreasonably withheld); provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
5.8, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 5.8.
 
(d)  If the indemnification provided for in this Section 5.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.
 
(e)  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in an underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in such underwriting agreement shall
control.
 
(f)  The obligations of the Company and Holders under this Section 5.8 shall
survive the completion of the Offering.
 
14

--------------------------------------------------------------------------------


5.9  Liquidated Damages. If: (i) a registration statement covering the resale of
the Registrable Securities is not filed within the time provided for in Section
5.2, or (ii) after the effectiveness, a such registration statement ceases for
any reason to remain continuously effective as to the Registrable Securities as
provided for in Section 5.3 (any such failure or breach being referred to as an
“Event”), then in addition to any other rights the Holders may have hereunder or
under applicable law, on each such Event date and on each monthly anniversary of
each such Event date (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured, the Company shall pay to the Holder
of Convertible Debentures an amount in cash, as partial liquidated damages
(“Liquidated Damages”) and not as a penalty, equal to 2.0% of the aggregate
purchase price paid by the Holder pursuant to this Agreement. The partial
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of an Event:
 
5.10  Permitted Transferees. The rights to cause the Company to register
Registrable Securities granted to the Holders by the Company under this Article
V may be assigned in full by a Holder in connection with a transfer by such
Holder of its Registrable Securities if: (a) such Holder gives prior written
notice to the Company; (b) such transferee agrees to comply with the terms and
provisions of this Agreement; (c) such transfer is otherwise in compliance with
this Agreement; and (d) such transfer is otherwise effected in accordance with
applicable securities laws. Except as specifically permitted by this Section
5.10, the rights of a Holder with respect to Registrable Securities as set out
herein shall not be transferable to any other Person, and any attempted transfer
shall cause all rights of such Holder therein to be forfeited.
 

VI.
MISCELLANEOUS

 
6.1  Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:
 
if to the Company, to it at:
 
TheRetirementSolution.com, Inc.
337 N. Marwood Avenue
Fullerton, California 92832
Attn: William Kosoff


With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10006
Attn: Andrea Cataneo, Esq.


if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.
 
15

--------------------------------------------------------------------------------


Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.
 
6.2  Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.
 
6.3  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.
 
6.4  Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of Common Stock as herein provided, subject, however, to the right
hereby reserved by the Company to enter into the same agreements with other
subscribers and to add and/or delete other persons as subscribers.
 
6.5  NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF
THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS
OF LAW. IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM FOR
RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE SUPREME
COURT OF THE STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL
COURTS FOR SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES
HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID
VENUE.
 
6.6  In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
6.7  The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
16

--------------------------------------------------------------------------------


6.8  It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
6.9  The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
6.10  This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.
 
6.11  Nothing in this Agreement shall create or be deemed to create any rights
in any person or entity not a party to this Agreement, except (a) for the
holders of Registrable Securities.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
17

--------------------------------------------------------------------------------



 

VII.
CONFIDENTIAL INVESTOR QUESTIONNAIRE

 
7.1  The Subscriber represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category. ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL. The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.


Category A__
 
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.
 
 
 
 
 
Explanation. In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities. Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.
 
 
 
Category B__
 
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.
 
 
 
Category C__
 
The undersigned is a director or executive officer of the Company which is
issuing and selling the Securities.
 
 
 
Category D__
 
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)
           
 
 
 
Category E__
 
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)
                 
Category F__
 
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Common Stock and with total assets in excess of $5,000,000.
(describe entity)
           

 
18

--------------------------------------------------------------------------------


 
Category G__
 
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii)
under the Act.
 
 
 
Category H__
 
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement. (describe entity)
     
Category I__
 
The undersigned is not within any of the categories above and is therefore not
an accredited investor.
     
 
 
The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing Date in the event that the representations and
warranties in this Agreement shall cease to be true, accurate and complete.

 
7.2  MANNER IN WHICH TITLE IS TO BE HELD. (circle one)
 
(a) Individual Ownership
(b) Community Property
(c) Joint Tenant with Right of
                                                      Survivorship (both parties
must sign)
(d) Partnership*
(e) Tenants in Common
(f) Company*
(g) Trust*
(h) Other*
 
*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.
 
7.3  NASD AFFILIATION.
 
Are you affiliated or associated with an NASD member firm (please check one):
Yes _________  No __________
 
If Yes, please describe:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------


*If Subscriber is a Registered Representative with an NASD member firm, have the
following acknowledgment signed by the appropriate party:
 
The undersigned NASD member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.
 
_________________________________
Name of NASD Member Firm


By: ______________________________
Authorized Officer


Date: ____________________________


7.4  The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Article VII and such answers have been provided
under the assumption that the Company will rely on them.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------



 
NUMBER OF UNITS _________ X $50,000 = $_________ (the “Purchase Price”) 
           
Signature
 
Signature (if purchasing jointly)
           
Name Typed or Printed
 
Name Typed or Printed
           
Title (if Subscriber is an Entity)
 
Title (if Subscriber is an Entity)
           
Entity Name (if applicable)
 
Entity Name (if applicable
                 
Address
 
Address
           
City, State and Zip Code
 
City, State and Zip Code
           
Telephone-Business
 
Telephone-Business
           
Telephone-Residence
 
Telephone-Residence
           
Facsimile-Business
 
Facsimile-Business
           
Facsimile-Residence
 
Facsimile-Residence
           
Tax ID # or Social Security #
 
Tax ID # or Social Security #
     
Name in which securities should be issued:
 

 
Dated: _____________, 2007


This Subscription Agreement is agreed to and accepted as of ________________ ,
2007.
 

        THERETIREMENTSOLUTION.COM, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
 
21

--------------------------------------------------------------------------------


 
CERTIFICATE OF SIGNATORY


(To be completed if Units are
being subscribed for by an entity)




I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Common Stock and Notes, and certify further that the Subscription Agreement has
been duly and validly executed on behalf of the Entity and constitutes a legal
and binding obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2007





   
_______________________________________
(Signature)



22

--------------------------------------------------------------------------------




Exhibit A
 
Risk Factors
 
An investment in the securities offered hereby is speculative in nature,
involves a high degree of risk, and should not be made by an investor who cannot
bear the economic risk of its investment for an indefinite period of time and
who cannot afford the loss of its entire investment. Each prospective investor
should carefully consider the following risk factors associated with the
Offering, as well as other information contained elsewhere in the Memorandum
before making an investment.


The Company has a history of losses and expects to incur loses for the
foreseeable future. If the Company is unable to achieve profitability, its
business will suffer.


The Company has never operated at a profit and anticipates incurring a loss in
2006, and may incur additional losses in 2007. At December 31, 2006, the Company
had an accumulated deficit of $3,488,962. As a result, the Company will need to
increase its revenues significantly to achieve and sustain profitability. If
revenues grow more slowly than management anticipates, or if operating expenses
exceed management’s expectations or cannot be adjusted accordingly, the Company
may incur further losses in the future. The Company cannot assure that it will
be able to achieve or sustain profitability.


The Company’s revenues have historical decreases. If the Company fails to
increase revenues, it will not achieve or maintain profitability.


The Company’s revenues decreased from January through the present period due in
part to business declines during the restructuring of its recruitment programs.
To achieve profitability, the Company will need to continue to increase revenues
substantially through implementation of its growth strategy and/or reduce
expenses significantly. The Company cannot assure that its revenues will grow or
that it will achieve or maintain profitability in the future.


If the Company cannot generate new users, it may not achieve profitability.


The Company is dependent on subscribers for revenue and referrals. To increase
its revenues and achieve profitability, the Company must increase its user base
significantly. The Company generates most of its leads for new users from its
websites and through its content distribution relationships with its
subscribers. These leads must be converted into subscriptions for one or more of
Stockdiagnostics.com products and services at a rate higher than what the
Company has been able to achieve so far. If the Company fails to do so, it may
not achieve profitability.


The industry in which the Company operates is highly competitive and has low
barriers to entry. Increased competition would make profitability even more
difficult to achieve.


The Company competes with many providers of business and financial information
including Bloomberg, S&P’s Capital IQ, Dun & Bradstreet, Reuters, Standard &
Poor’s, Thomson Financial, 10-K Wizard, MSN and Yahoo! It’s industry is
characterized by low barriers to entry, rapidly changing technology, evolving
industry standards, frequent new product and service introductions and changing
customer demands. Many of it’s existing competitors have longer operating
histories, name recognition, larger customer bases and significantly greater
financial, technical and marketing resources than the Company does. Current
competitors or new market entrants could introduce products with features that
may render the Company’s products and services obsolete or uncompetitive. To be
competitive and to serve its customers effectively, the Company must respond on
a timely and cost-efficient basis to changes in technology, industry standards
and customer preferences. The cost to modify it’s products, services or
infrastructure in order to adapt to these changes could be substantial and the
Company cannot be sure that it will have the financial resources to fund these
expenses. Increased competition could result in reduced operating margins, as
well as a loss of market share and brand recognition. If these events occur,
they could have a material adverse effect on the Company’s revenues.


23

--------------------------------------------------------------------------------


The Company’s business could be adversely affected by any adverse economic
developments in the financial services industry and/or the economy in general.


The Company depends on the continued demand for the distribution of business and
financial information. Therefore, its business is susceptible to downturns in
the financial services industry and the economy in general. For example, the
decrease in the expenditures that corporations and individuals are willing to
make to purchase the types of information the Company provides could result in a
slower growth in the number of customers purchasing the information of
Sotckdiagnostics.com information services. Any significant downturn in the
market or in general economic conditions would likely hurt its business.


The Company may encounter risks relating to security or other system disruptions
and failures that could reduce the attractiveness of its sites and that could
harm its business.


Although the Company has implemented various security mechanisms, its business
is vulnerable to computer viruses, physical or electronic break-ins and similar
disruptions, which could lead to interruptions, delays or loss of data. For
instance, because a portion of its revenue is based on individuals using credit
cards to purchase subscriptions over the Internet and a portion from advertisers
who seek to encourage people to use the Internet to purchase goods or services,
the Company’s business could be adversely affected by these break-ins or
disruptions. Additionally, its operations depend on its ability to protect
systems against damage from fire, earthquakes, power loss, telecommunications
failure, and other events beyond the Company’s control. Moreover, the Company’s
website may experience slower response times or other problems for a variety of
reasons, including hardware and communication line capacity restraints, software
failures or during significant increases in traffic when there have been
important business or financial news stories and during the seasonal periods of
peak SEC filing activity. These strains on its systems could cause customer
dissatisfaction and could discourage visitors from becoming paying subscribers.
The Company’s websites could experience disruptions or interruptions in service
due to the failure or delay in the transmission or receipt of information from
Stockdiagnostics.com. These types of occurrences could cause users to perceive
its website and technology solutions as not functioning properly and cause them
to use other methods or services of its competitors. Any disruption resulting
from these actions may harm the Company’s business and may be very expensive to
remedy, may not be fully covered by our insurance and could damage its
reputation and discourage new and existing users from using its products and
services. Any disruptions could increase costs and make profitability even more
difficult to achieve.


24

--------------------------------------------------------------------------------


The Company’s commercial success will depend on Stockdiagnostic.com’s ability to
obtain and maintain Patent protection.


The success of the Company will depend in part on the ability of Stockdiagnostic
to maintain and/or obtain and enforce patent protection for its technologies and
to preserve its trade secrets, and to operate without infringing upon the
proprietary rights of third parties. There can be no assurance that patents will
issue from the patent applications filed or that the scope of any claims granted
in any patent will provide proprietary protection or a competitive advantage to
the Company.


The Company cannot be certain that the creators of its technology were the first
inventors of inventions covered by its patent applications or that they were the
first to file. Accordingly, there can be no assurance that patents will be valid
or will afford the Company protection against competitors with similar
technology. The failure to maintain and/or obtain patent protection on the
technologies underlying Stockdiagnostic’s products may have a material adverse
effect on the Company’s competitive position and business prospects.


It is also possible that Stockdiagnostic’s technologies may infringe on patents
or other rights owned by others. Stockdiagnostic may have to alter its products
or processes, pay licensing fees, defend an infringement action or challenge the
validity of the patents in court, or cease activities altogether because of
patent rights of third parties, thereby causing additional unexpected costs and
delays to Stockdiagnostic. There can be no assurance that a license will be
available to Stockdiagnostic, if at all, upon terms and conditions acceptable to
Stockdiagnostic or that Stockdiagnostic will prevail in any patent litigation.
Patent litigation is costly and time consuming, and there can be no assurance
that Stockdiagnostic will have sufficient resources to pursue such litigation.
If Stockdiagnostic does not obtain a license under such patents, is found liable
for infringement or is not able to have such patents declared invalid,
Stockdiagnostic may be liable for significant money damages and may encounter
significant delays in bringing products and services to market. There can be no
assurance that Stockdiagnostic has identified United States and foreign patents
that pose a risk of infringement.


The Company is dependent on a third party for the supply of its products and any
conflicts with this party may prevent it from commercializing its products.


The Company is dependent on Stockdiagnostic.com and does not control this third
party, nor is it able to control the amount of time and effort they put forth on
its behalf. It is possible that Stockdiagnostic.com may not perform as expected,
and that they may breach or terminate their agreements with the Company. It is
also possible that they may choose to provide services to a competitor. Any
failure of Stockdiagnostic.com to provide the Company with the services for
which it has contracted could prevent the Company from commercializing its
products or delay market introduction.


Legal uncertainties and government regulation of the Internet could adversely
affect the Company’s business.


Many legal questions relating to the Internet remain unclear and these areas of
uncertainty may be resolved in ways that damage the Company’s business. It may
take years to determine whether and how existing laws governing matters such as
intellectual property, privacy, libel and taxation apply to the Internet. In
addition, new laws and regulations that apply directly to Internet
communications, commerce and advertising are becoming more prevalent. As the use
of the Internet grows, there may be calls for further regulation, such as more
stringent consumer protection laws.


25

--------------------------------------------------------------------------------


These possibilities could affect the Company’s business adversely in a number of
ways. New regulations could make the Internet less attractive to users,
resulting in slower growth in its use and acceptance than is expected. The
Company may be affected indirectly by legislation that fundamentally alters the
practicality or cost-effectiveness of utilizing the Internet, including the cost
of transmitting over various forms of network architecture, such as telephone
networks or cable systems, or the imposition of various forms of taxation on
Internet-related activities. Complying with new regulations could result in
additional cost to the Company, which could reduce its profit margins or leave
it at risk of potentially costly legal action.
 
Distributor actions could harm our business.


Distributor activities in its markets that violate applicable governmental laws
or regulations could result in governmental actions against the Company in
markets where we operate. The Company distributes its products through current
subscribers who are not employees and act independently of the Company. The
Company has implemented strict policies and procedures so that distributors will
comply with applicable legal requirements. However the Company may experience
problems with distributors from time to time. Improper distributor activity
could be particularly harmful to the Company’s efforts to grow the business.


The Company could face liability and other costs relating to storage and use of
personal information about its users.


Users provide the Company with personal information, including credit card
information, which it does not share without the user’s consent. Despite this
policy of obtaining consent, however, if third persons were able to penetrate
the Company’s network security or otherwise misappropriate its users’ personal
or credit card information, it could be subject to liability, including claims
for unauthorized purchases with credit card information, impersonation or other
similar fraud claims, and misuses of personal information, such as for
unauthorized marketing purposes. New privacy legislation may further increase
this type of liability. Furthermore, the Company could incur additional expenses
if additional regulations regarding the use of personal information were
introduced or if federal or state agencies were to investigate our privacy
practices.


The Company may need to raise capital to fund its operations, and its failure to
obtain funding when needed may force the Company to delay, reduce or eliminate
its product development efforts.


If in the future, the Company is not capable of generating sufficient revenues
from operations and its capital resources are insufficient to meet future
requirements, the Company may have to raise funds to continue the development,
commercialization, marketing and sale of its technologies.
 
26

--------------------------------------------------------------------------------


The Company cannot be certain that funding will be available on acceptable
terms, or at all. To the extent that the Company raises additional funds by
issuing equity securities, its stockholders may experience significant dilution.
Any debt financing, if available, may involve restrictive covenants that impact
the Company’s ability to conduct its business. If the Company is unable to raise
additional capital if required or on acceptable terms, it may have to
significantly delay, scale back or discontinue the development and/or
commercialization of one or more of its product candidates, restrict its
operations or obtain funds by entering into agreements on unattractive terms.


The Company is dependent upon key personnel.


The Company’s success is heavily dependent on the continued active participation
of its current executive officers, including Nicholas S. Maturo. Loss of the
services of Mr. Maturo could have a material adverse effect upon the Company's
business, financial condition or results of operations. Mr. Maturo currently
does not any plans to retire or leave the Company in the near future. The
Company does not maintain any key life insurance policies for any of its
executive officers or other personnel. The loss of any of the Company’s senior
management could significantly impact the Company’s business until adequate
replacements can be identified and put in place.


The Company may have difficulties managing growth which could lead to higher
losses.


While the Company has not yet achieved any revenues through the sale or
licensing of Stockdiagnostics.com’s products, should certain events occur, the
Company might be in a position to rapidly commercialize Stockdiagnostics.com’s
products. Rapid growth would strain the Company’s human and capital resources,
potentially leading to higher operating losses. The Company’s ability to manage
operations and control growth will be dependent upon its ability to raise and
spend capital to improve its operational, financial and management controls,
reporting systems and procedures, and to attract and retain adequate numbers of
qualified employees. Should the Company be unable to successfully create
improvements to its internal procedures and controls in an efficient and timely
manner, then management may receive inadequate information necessary to manage
the Company’s operations, possibly causing additional expenditures and
inefficient use of existing human and capital resources.


The Company’s management could apply the proceeds of the Offering to uses that
do not increase value or improve its business prospects or operating results.
 
            The Company’s management will have broad discretion with respect to
the use of proceeds from the Offering, and investors will be relying on the
judgment of the Company’s management regarding such proceeds’ use.  There can be
no assurance that all of the proceeds from the Offering will be used for
purposes that increase the Company’s results of operations, business prospects
or the value of the Units purchased in the Offering.


The Company may need additional financing in the future.


The Company may need to obtain additional and significant financing, in addition
to the funds raised in the Offering, to operate and expand its business and
operations.  There can be no assurance, however, that any additional financing
will be available to the Company on acceptable terms, if at all.  If the Company
obtains additional financing through the issuance of additional equity or debt
securities, there can be no assurance that the securities will be issued at
prices or on terms equal to the offering price for Units and terms of the
Offering.  Any such future financing could be significantly dilutive to the
Company’s shareholders and subscribers hereunder.  If adequate financing is not
available on acceptable terms, the Company will not be able to fund its on-going
operations or any future expansion of its operations, develop or enhance its
products or services, or respond to competitive pressures.  Each of these
factors would have a material adverse effect on the Company’s business, results
of operations and financial condition.


27

--------------------------------------------------------------------------------


The Company may not be able to sell all of the Units offered hereunder; There is
no Minimum Offering.
 
            There is no minimum amount of Units which must be sold before a
Closing. In the event the Company receives and accepts aggregate subscriptions
in an amount less than $2,000,000, the aggregate proceeds from the Offering may
not be adequate to fund the Company’s development and operational activities for
the next 12 months. 


There is no firm underwriter for the Offering.
 
            The Units are offered on a “best efforts” basis by the officers and
directors of the Company and may be offered on a “best efforts” basis through
certain Agents.  Accordingly, there can be no assurance that the Company or any
Agent will sell the maximum Offering or any lesser amount.


"Penny Stock" Rules may restrict the market for the Company's shares


The Company’s shares of common stock are subject to rules promulgated by the
Securities and Exchange Commission relating to "penny stocks," which apply to
companies whose shares are not traded on a national stock exchange or on the
Nasdaq system, trade at less than $5.00 per share, or who do not meet certain
other financial requirements specified by the Securities and Exchange
Commission. These rules require brokers who sell "penny stocks" to persons other
than established customers and "accredited investors" to complete certain
documentation, make suitability inquiries of investors, and provide investors
with certain information concerning the risks of trading in the such penny
stocks. These rules may discourage or restrict the ability of brokers to sell
the Company’s shares of common stock and may affect the secondary market for the
Company’s shares of common stock. These rules could also hamper the Company’s
ability to raise funds in the primary market for its shares of common stock.


The Company’s share price will likely become highly volatile.


Factors such as announcements of technological innovations, new commercial
products, patents, the development of technologies (by the Company or others),
results of clinical studies, regulatory actions, publications, financial results
or public concern over the safety of the Company’s products or other related
products and other factors could have a significant effect on the market price
of the Company’s common shares.


The offering price has been arbitrarily determined.


The offering price of the Units has been determined arbitrarily by the Company.
It does not necessarily bear any relationship to the Company’s assets value, net
worth, revenues or other established criteria of value, and should not be
considered indicative of the actual value of the Units. In addition, investors
in this Offering will sustain immediate substantial dilution per share based
upon net tangible book value per share.
 
There are restrictions on the transferability of the securities.
 
Until registered for resale, Investors must bear the economic risk of an
investment in the Units and the Common Stock issuable upon conversion of the
Notes, for an indefinite period of time. Rule 144 promulgated under the
Securities Act (“Rule 144”), which provides for an exemption from the
registration requirements under the Securities Act under certain conditions,
requires, among other conditions, a one-year holding period prior to the resale
(in limited amounts) of securities acquired in a non-public offering without
having to satisfy the registration requirements under the Securities Act. There
can be no assurance that the Company will fulfill any reporting requirements in
the future under the Exchange Act or disseminate to the public any current
financial or other information concerning the Company, as is required by Rule
144 as part of the conditions of its availability.




28

--------------------------------------------------------------------------------


 